Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 1 of 23 PageID #: 10894




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 Intellectual Ventures II LLC,             §
                                           §
       Plaintiff,                          §
                                           §
 v.                                        §         Case No. 6:18-CV-00298-JRG
                                           §               LEAD CASE
 BITCO General Insurance Corp., f/k/a,     §
 Bituminous Casualty Corp.; and            §
 BITCO National Insurance Co., f/k/a       §
 Bituminous Fire and Marine Insurance Co., §
                                           §
       Defendants.                         §




 Intellectual Ventures II LLC,                   §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §   Case No. 6:18-CV-00299-JRG
                                                 §
 Great West Casualty Company,                    §
                                                 §
        Defendant.                               §




                             JOINT FINAL PRETRIAL ORDER

        This cause is scheduled for a pretrial management conference on February 19, 2019,

 pursuant to Federal Rule of Civil Procedure 16. The following parties submit this Joint Final

 Pretrial Order: Plaintiff Intellectual Ventures II LLC (“Plaintiff”) and Defendants BITCO General

 Insurance Corp., f/k/a, Bituminous Casualty Corp.; BITCO National Insurance Co., f/k/a

 Bituminous Fire and Marine Insurance Co. (collectively “BITCO”); and Great West Casualty



                                             2
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 2 of 23 PageID #: 10895




 Company (“Great West”) (collectively with BITCO, “Defendants”). Collectively, Plaintiff and

 Defendants are referred to herein as the “Parties.”


 I.     COUNSEL FOR THE PARTIES
        A.  Attorneys for Plaintiff
            Derek Gilliland
            Texas State Bar. No. 24007239
            dgilliland@nixlawfirm.com
            Karl Rupp
            Texas State Bar No. 24035243
            krupp@nixlaw.com
            NIX PATTERSON L.L.P.
            1845 Woodall Rodgers Fwy., Suite 1050
            Dallas, Texas 75201
            Telephone: (972) 832-1188
            Facsimile: (972) 444-0716

                Ty Wilson
                Texas State Bar. No. 24106583
                twilson@nixlaw.com
                NIX PATTERSON L.L.P.
                222 N. Fredonia
                Longview, Texas 75606
                Telephone: (903) 215-8310


        B.      Attorneys for BITCO and Great West
                Harry Lee Gillam, Jr.
                Texas State Bar No. 07921800
                gil@gillamsmithlaw.com
                GILLAM & SMITH, L.L.P.
                303 South Washington Avenue
                Marshall, Texas 75670
                Telephone: (903) 934-8450
                Facsimile: (903) 934-9257

                Michael J. Bettinger
                Lead Counsel
                California State Bar No. 122196
                (Admitted to the E.D. Tex. Bar)
                mbettinger@sidley.com
                Vernon M. Winters
                California State Bar. No. 130128
                vwinters@sidley.com
                Irene Yang
                California State Bar No. 245464


                                               3
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 3 of 23 PageID #: 10896




                (Admitted to the E.D. Tex. Bar)
                irene.yang@sidley.com
                SIDLEY AUSTIN LLP
                555 California Street, Suite 2000
                San Francisco, CA 94104
                Telephone: (415) 772-1200
                Facsimile: (415) 772-7400

                Sharon Lee
                (admitted pro hac vice)
                sharon.lee@sidley.com
                Samuel A. Dillon
                (admitted pro hac vice)
                sdillon@sidley.com
                SIDLEY AUSTIN LLP
                1501 K Street, NW
                Washington, D.C. 20005
                Telephone: (202) 736-8000
                Facsimile: (202) 736-8711

                Andrew T. Langford
                Texas State Bar No. 24087886
                alangford@sidley.com
                SIDLEY AUSTIN LLP
                2021 McKinney Ave, Suite 2000
                Dallas, TX 75201
                Telephone: (214) 981-3300
                Facsimile: (214) 981-3400

                Paul Rogerson
                (admitted pro hac vice)
                progerson@sidley.com
                SIDLEY AUSTIN LLP
                One South Dearborn
                Chicago, IL 60603
                Telephone: (312) 853-7000
                Facsimile: (312) 853-7036



 II.    STATEMENT OF JURISDICTION

        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

 and 1338(a) because this action arises under the patent laws of the United States, including 35

 U.S.C. § et seq.




                                              4
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 4 of 23 PageID #: 10897




        Pursuant to Case No. 6:15-cv-59-JRG, Dkt. No. 81, and Case No. 6:15-cv-60-JRG, Dkt.

 No. 51, for the purposes of this action only, the parties do not contest that this Court has personal

 jurisdiction over the parties or that venue is proper in the United States District Court for the

 Eastern District of Texas.


 III.   NATURE OF ACTION

        A.      Plaintiff’s Statement Regarding the Description of the Case

        This is an action for infringement of Plaintiff’s patents wherein Plaintiff will seek to prove

 that Defendants literally infringe claim 14 of United States Patent No. 7,516,177 (“’177 patent).

 Plaintiff seeks damages to compensate for Defendants’ infringement in an amount no less than a

 reasonable royalty.

        B.      BITCO’s Statement Regarding the Description of the Case

        BITCO is an Illinois corporation with a principal place of business in Davenport, Iowa.

        Plaintiff has accused the “Agency Users” page of BITCO’s delegated administrator agent

 port and the “Agency Users” and “Customers Enrolled in Portal” pages of BITCO’s security

 administrator employee portal of directly and literally infringing claim 14 of the ’177 patent. See

 Dkt. No. 229-1. BITCO contends it does not infringe claim 14 of the ’177 patent.

        BITCO further contends that claim 14 of the ’177 patent is invalid (i) as anticipated by

 and/or obvious in view of the prior art under 35 U.S.C. §§ 102 and/or 103; (ii) for lack of written

 description under 35 U.S.C. § 112; and/or (iii) as patent ineligible under 35 U.S.C § 101 because

 claim 14 is directed to an abstract idea and contains no inventive concept.

        BITCO contends that Plaintiff is not entitled to any damages, but in the event claim 14 is

 adjudged to be valid and infringed, the damages Plaintiff seeks are not reasonable. BITCO further

 seeks its costs, expenses, and attorneys’ fees under 35 U.S.C. § 285 and any other relief the Court

 deems appropriate.



                                               5
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 5 of 23 PageID #: 10898




        Plaintiff’s case against BITCO was consolidated for pre-trial purposes with Plaintiff’s case

 against Great West. See Dkt. No. 172; Case No. 6:15-cv-59-JRG, Dkt. No. 33.

        C.      Great West’s Statement Regarding the Description of the Case

        Great West is a Nebraska corporation with a principal place of business in South Sioux

 City, Nebraska.

        Plaintiff has accused the “Driver List by Policy” page of Great West’s Agent Portal, a home

 page of Great West’s Employee Portal, and an alleged home page of Great West’s Legacy Portal

 of directly and literally infringing claim 14 of the ’177 patent. See Dkt. No. 230-1. Great West

 contends that it does not infringe claim 14 of the ’177 patent.

        Great West further contends that claim 14 of the ’177 patent is invalid (i) as anticipated by

 and/or obvious in view of the prior art under 35 U.S.C. §§ 102 and/or 103; (ii) for lack of written

 description under 35 U.S.C. § 112; and/or (iii) as patent ineligible under 35 U.S.C § 101 because

 claim 14 is directed to an abstract idea and contains no inventive concept.

        Great West contends that Plaintiff is not entitled to any damages, but in the event claim 14

 is adjudged to be valid and infringed, the damages Plaintiff seeks are not reasonable. Great West

 further seeks its costs, expenses, and attorneys’ fees under 35 U.S.C. § 285 and any other relief the

 Court deems appropriate.

        Plaintiff’s case against Great West was consolidated for pre-trial purposes with Plaintiff’s

 case against BITCO. See Dkt. No. 172; Case No. 6:18-cv-299-JRG, Dkt. No. 77; Case No. 6:15-

 cv-60-JRG, Dkt. No. 32.


 IV.    CONTENTIONS OF THE PARTIES




                                               6
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 6 of 23 PageID #: 10899




        The Parties set forth below a summary of their contentions for trial. The Parties do not

 necessarily agree with each other’s summaries and contentions for trial and reserve all rights and

 objections.

        A.      Plaintiff’s Contentions

    1. Plaintiff contends that Defendants infringe claim 14 of the ’177 patent.

    2. Plaintiff contends that its patent is valid, and that Defendants cannot prove invalidity by

        clear and convincing evidence.

    3. Plaintiff contends that it is entitled to damages, together with interest (both pre-judgment

        and post-judgment), adequate to compensate for Defendants’ infringement, in an amount

        no less than a reasonable royalty for the use made of the invention by Defendants.

        B.      BITCO’s Contentions

        BITCO contends that it does not directly and literally infringe claim 14 of the ’177 patent.

    BITCO further contends that claim 14 of the ’177 patent is invalid under 35 U.S.C. §§ 102

    and/or 103. BITCO contends that claim 14 of the ’177 patent contains only well-understood,

    routine, and conventional elements under 35 U.S.C. § 101.

        BITCO denies that Plaintiff is entitled to any damages award, under any theory including

    a reasonable royalty theory, due to the alleged infringement. BITCO seeks its attorneys’ fees

    and costs pursuant to 35 U.S.C. 285. BITCO denies that Plaintiff is entitled to any relief

    whatsoever.

        C.      Great West’s Contentions

        Great West contends that it does not directly and literally infringe claim 14 of the ’177

    patent. Great West further contends that claim 14 of the ’177 patent is invalid under 35 U.S.C.

    §§ 102 and/or 103. Great West contends that claim 14 of the ’177 patent contains only well-

    understood, routine, and conventional elements under 35 U.S.C. § 101.



                                              7
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 7 of 23 PageID #: 10900




         Great West denies that Plaintiff is entitled to any damages award, under any theory

      including a reasonable royalty theory, due to the alleged infringement. Great West seeks its

      attorneys’ fees and costs pursuant to 35 U.S.C. 285. Great West denies that Plaintiff is entitled

      to any relief whatsoever.


 V.      UNCONTESTED FACTS

         The Parties agree to the following uncontested facts:

         A.      Intellectual Ventures II, LLC v. BITCO

      1. This Court has subject matter jurisdiction over this case.

      2. This Court has personal jurisdiction over the parties for purposes of this case.

      3. Plaintiff filed its Original Complaint against BITCO on January 20, 2015, styled as

         Intellectual Ventures II LLC v. Bitco General Insurance Corporation, f/k/a Bituminous

         Casualty Corporation; and Bitco National Insurance Company, f/k/a Bituminous Fire and

         Marine Insurance Company, Case 6:15-cv-00059.

      4. Plaintiff is a Delaware limited liability company having its principal place of business at

         3150 139th Ave. SE, Bellevue, Washington 98005.

      5. BITCO General Insurance Corporation is an Illinois registered corporation maintaining a

         principal place of business at 3700 Market Square Circle, Davenport, Iowa 52807.

      6. BITCO National Insurance Company is an Illinois registered company maintaining a

         principal place of business at 3700 Market Square Circle, Davenport, Iowa 52807.

      7. The application leading to issuance of the ’177 patent was filed on June 28, 2004.

      8. The earliest effective filing date for the patent-in-suit is May 11, 2000.

      9. The inventors identified on the face of the ’177 patent are John R. Knapp and Edward K.E.

         Snyders




                                                8
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 8 of 23 PageID #: 10901




    10. Plaintiff currently holds all right, title, and interest to the patent-in-suit and has standing to

        bring this lawsuit.

    11. Plaintiff possesses all rights of recovery under the patent-in-suit.

    12. For purposes of the reasonable royalty analysis in assessing damages for patent

        infringement by BITCO, the date of the hypothetical negotiation is on or around April

        2009.

    13. The asserted claim of the patent-in-suit is claim 14.

    14. Claim 11, which claim 14 depends on, is invalid.

    15. The scope of “content” as claimed in claims 11 and 14 of the ’177 patent does not include

        “links to content, information about content, and information about users including

        information about which content a user has chosen.”

    16. With respect to BITCO, Plaintiff alleges that only the following BITCO functionality meets

        the “the centralized access point” limitation of claim 14: (i) an “Agency Users” webpage

        on BITCO’s delegated administrator agent portal, and (ii) an “Agency Users” webpage and

        a “Customers Enrolled in Portal” webpage on BITCO’s security administrator employee

        portal.

        B.        Intellectual Ventures II, LLC v. Great West Casualty Corporation

    17. This Court has subject matter jurisdiction over this case.

    18. This Court has personal jurisdiction over the parties for purposes of this case.

    19. Plaintiff filed its Original Complaint against Great West on January 20, 2015, styled as

        Intellectual Ventures II LLC v. Great West Casualty Company, Case 6:15-cv-00060.

    20. Plaintiff is a Delaware limited liability company having its principal place of business at

        3150 139th Ave. SE, Bellevue, Washington 98005.




                                                9
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 9 of 23 PageID #: 10902




    21. Great West is a Nebraska registered corporation having its principal place of business at

        1100 West 29th Street, South Sioux City, Nebraska 68776.

    22. The application leading to issuance of the ’177 patent was filed on June 28, 2004.

    23. The earliest effective filing date for the patent-in-suit is May 11, 2000.

    24. The inventors identified on the face of the ’177 patent are John R. Knapp and Edward K.E.

        Snyders.

    25. Plaintiff currently holds all right, title, and interest to the patent-in-suit and has standing to

        bring this lawsuit.

    26. Plaintiff possesses all rights of recovery under the patent-in-suit.

    27. For purposes of the reasonable royalty analysis in assessing damages for patent

        infringement by Great West, the date of the hypothetical negotiation is on or around July

        2013.

    28. The asserted claim of the patent-in-suit is claim 14.

    29. Claim 11, which claim 14 depends on, is invalid.

    30. The scope of “content” as claimed in claims 11 and 14 of the ’177 patent does not include

        “links to content, information about content, and information about users including

        information about which content a user has chosen.”

    31. With respect to Great West, Plaintiff alleges that only the following Great West

        functionality meets “the centralized access point” limitation of claim 14: (i) a “Driver List

        by Policy” webpage on Great West’s Agent Portal, (ii) a home webpage on Great West’s

        Employee Portal, and (iii) an alleged home page on Great West’s Legacy Portal.




                                                10
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 10 of 23 PageID #: 10903




 VI.      CONTESTED ISSUES OF FACT AND LAW

          The Parties set forth below their contested issues of fact and law for trial. The Parties do

 not agree that each contested issue listed is properly raised in the trial or that each contested issue

 may be properly raised in the trial. The parties reserve all rights and objections.

          A.      Plaintiff’s Statement of Contested Issues of Fact and Law

       1. Whether Defendants infringe claim 14 of the patent-in-suit.

       2. Whether the patent-in-suit is valid.

       3. Whether Plaintiff is entitled to damages to compensate for Defendants’ alleged

          infringement and, if so, the amount of such damages.

       4. Whether Plaintiff is entitled to pre- and post-judgment interest and, if so, in what amount.

          B.      BITCO’s Statement of Contested Issues of Fact and Law

       1. Whether Plaintiff has proved by a preponderance of the evidence that BITCO directly and

          literally infringes claim 14 of the ’177 patent.

       2. Whether claim 14 of the ’177 patent is invalid under 35 U.S.C. §§ 102 and/or 103 based

          on prior art.

       3. Whether the elements of claim 14—individually or as an ordered combination—are well-

          understood, routine, and conventional.

       4. Whether Plaintiff is entitled to a reasonable royalty under 35 U.S.C. § 284 for infringement

          of claim 14 of the ’177 patent, if proven, and the total amount of such royalty.

          C.      Great West’s Statement of Contested Issues of Fact and Law

       1. Whether Plaintiff has proved by a preponderance of the evidence that Great West directly

          and literally infringes claim 14 of the ’177 patent.

       2. Whether claim 14 of the ’177 patent is invalid under 35 U.S.C. §§ 102 and/or 103 based

          on prior art.



                                                 11
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 11 of 23 PageID #: 10904




     3. Whether the elements of claim 14—individually or as an ordered combination—are well-

        understood, routine, and conventional.

     4. Whether Plaintiff is entitled to a reasonable royalty under 35 U.S.C. § 284 for infringement

        of claim 14 of the ’177 patent, if proven, and the total amount of such royalty.

        D.      Defendants’ Statement Regarding Issues to be Decided by the Court

     1. Whether Plaintiff’s lawsuit against BITCO (Case No. 15-cv-00298) should be tried

        separately from Plaintiff’s lawsuit against Great West (Case No. 15-cv-00299).

     2. Whether Plaintiff may present trial testimony from four expert witnesses, contrary to the

        Discovery Order in this case (Dkt. No. 60).

     3. Whether Plaintiff may present no fact witnesses at trial.

     4. Whether claim 14 of the ’177 patent is invalid under 35 U.S.C. § 112.

     5. Whether claim 14 of the ’177 patent is directed to an abstract idea.1


 VII.   LIST OF WITNESSES / EXHIBITS / DEPOSITIONS DESIGNATIONS

     1. Plaintiff’s Amended Witness List is attached as Exhibit A.

     2. BITCO’s Witness List is attached as Exhibit B.

     3. Great West’s Witness List is attached as Exhibit C.

     4. Plaintiff’s Exhibit List is attached as Exhibit D.

     5. BITCO’s Exhibit List is attached as Exhibit E.


 1
   Defendants have requested that Plaintiff produce the expert witness reports and deposition
 transcripts of Plaintiff’s witnesses who have opined on claim 14 of the ‘177 patent in companion
 cases brought against HCC and Kemper. Defendants requested these expert reports and
 deposition transcripts after the expiration of fact discovery but before the expiration of expert
 discovery. The parties agree that both the expert reports and deposition transcripts are subject to
 protective orders entered in their respective cases. See Intellectual Ventures II LLC v. Kemper
 Corporation, et al., Case No. 6:16-cv-00081-JRG, Dkt. No. 44; Intellectual Ventures I LLC v.
 HCC Insurance Holdings, Inc., et al., Case No. 6:15-cv-00660-JRG-KNM, Dkt. No. 48. To date,
 Plaintiff has not produced this requested discovery. Defendants have sought a meet and confer
 on this issue that has yet to be scheduled.

                                               12
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 12 of 23 PageID #: 10905




     6. Great West’s Exhibit List is attached as Exhibit F.

     7. Plaintiff’s deposition designations and Defendants’ Objections thereto, including

        Defendants’ counter-designations and Plaintiff’s rebuttal designations2, are attached as

        Exhibit G.

     8. Defendants’ deposition designations, including Plaintiff’s counter-designations and

        Defendants’ rebuttal designations, are attached as Exhibit H.


 VIII. PROPOSED JURY INSTRUCTIONS AND VERDICT FORMS

     1. Attached as Exhibit I is a copy of Plaintiff’s and BITCO’s proposed jury instructions.3

     2. Attached as Exhibit J is a copy of Plaintiff’s and Great West’s proposed jury instructions.

     3. Attached as Exhibit K is a copy of Plaintiff’s proposed verdict form for Plaintiff’s cases

        against BITCO and Great West.

     4. Attached as Exhibit L is a copy of BITCO’s proposed verdict form for Plaintiff’s case

        against BITCO.

     5. Attached as Exhibit M is a copy of Great West’s proposed verdict form for Plaintiff’s case

        against Great West.

     6. These exhibits identify where the Parties’ proposals differ and are subject to the Parties’

        objections noted within.




 2
   Defendants’ position is that rebuttal designations to a party’s counter-designations are not
 contemplated by the Court’s Third Amended Docket Control Order (D.I. 219) and, therefore,
 improper. See D.I. 219 at 2 (allowing only “Objections to Rebuttal Pretrial Disclosures,” which
 includes counter-designations). Defendants provided rebuttal designations to Plaintiff’s counter-
 designations only after Plaintiff served rebuttal designations to Defendants’ counter-
 designations, and only out of an abundance of caution. Defendants informed Plaintiff that
 rebuttal designations were improper, but did not receive any response from Plaintiff regarding
 that matter.
 3
   Plaintiff contends that its lawsuits against BITCO and Great West should not be tried separately
 from one another.

                                              13
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 13 of 23 PageID #: 10906




 IX.      LIST OF PENDING MOTIONS

       1. Great West’s Motion to Strike Portions of the Expert Report of Dr. Hugh Smith, filed

          December 7, 2018 (Dkt. No. 206);

       2. Great West’s Motion for Partial Summary Judgment of Non-Infringement, filed December

          7, 2018 (Dkt. No. 207), to the extent the Court believes it is not resolved by the parties’

          stipulation, filed January 11, 2019 (Dkt. No. 300, 300-1);

       3. BITCO’s Motion for Partial Summary Judgment of Non-Infringement, filed December 7,

          2018 (Dkt. No. 208), to the extent the Court believes it is not resolved by the parties’

          stipulation, filed January 11, 2019 (Dkt. No. 299, 299-1);

       4. Defendants’ Motion for Summary Judgment of Invalidity of the ’177 Patent, filed

          December 7, 2018 (Dkt. No. 209);

       5. Both sides’ motions in limine and the parties’ agreed motions in limine, filed January 23,

          2019 (Dkt. Nos. 233, 234, & 235).

 X.       PROBABLE LENGTH OF TRIAL

          Plaintiff estimates that the trial will last 4 days.

                  •       Plaintiff believes that the Parties should receive 30 minutes per side in voir

                      dire;

                  •   45 minutes per side for opening statements;

                  •   60 minutes per side for closing arguments; and

                  •   15 hours per side.

          BITCO and Great West believes that each Party should receive 10 hours for trial testimony.

 BITCO and Great West believe that they are entitled to separate trials and that the actions filed

 against them were consolidated only for pre-trial purposes.

          BITCO and Great West believe that the following limits should apply:



                                                   14
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 14 of 23 PageID #: 10907




                •    30 minutes per party for voir dire;

                •    30 minutes per party for opening statements; and

                •    30 minutes per party for closing arguments.

 The parties agree that voir dire, opening statements, and closing arguments should not count

 against the time limit.

 XI.    TRIAL MANAGEMENT PROCEDURES

        The parties have agreed upon the following trial management procedures:

        A.      Demonstrative Exhibits
                1.         The parties will exchange by email copies of all demonstratives they plan

                to use at trial for use during direct examination or opening statements—but not

                for cross examination—and an identification of witnesses each such

                Demonstrative will be used with on direct examination, by 7:00 p.m. the night

                before their intended use. In other words, if a demonstrative will be used on a

                Wednesday, it must be exchanged or made available by 7:00 p.m. on the previous

                Tuesday. The parties shall exchange objections to these demonstratives by 8:30

                p.m. on the day the exhibits are received. The parties shall then meet and confer

                regarding all objections by 9:30 p.m. that same evening. To the extent good faith

                efforts to resolve objections fail and there are additional unresolved objections

                about demonstrative exhibits, the objecting party will raise the objections with the

                Court no later than the morning of the day the exhibits and demonstrative exhibits

                will be used, before trial begins or resumes. Demonstratives exchanged will not

                be used by the opposing party prior to being used by the disclosing party.

                2.         “Demonstratives” are exhibits specifically created for the purpose of the

                trial and do not include (1) demonstratives exhibits created in the courtroom



                                                 15
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 15 of 23 PageID #: 10908




             during testimony or opening statements at trial, (2) the blowup (enlargement),

             highlighting, real-time marking up, ballooning, etc. of trial exhibits (so long as the

             underlying exhibit is pre-admitted or any objections thereto have been resolved)

             or transcripts of testimony, or (3) demonstratives previously displayed in the

             course of the trial. Reasonable non-substantive edits or corrections of

             typographical and similar errors to demonstrative exhibits may be made to such

             exhibits prior to use. A party who has a demonstrative created in the courtroom

             must provide the other party with a photograph or other electronic file of the

             demonstrative by 7:00 p.m. the same day.

             3.      Demonstratives for direct examination, opening statements, and closing

             arguments must be cleared of outstanding objections before being shown to the

             jury. Additionally, any transcripts of testimony (excluding testimony given during

             this trial) must be cleared of outstanding objections before being shown to the

             jury during opening or on direct examination. On cross-examination, transcripts

             of testimony may be used so long as it is not in violation of a motion in limine or

             other exclusionary order, regardless of whether it was previously designated by

             the parties.




                                            16
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 16 of 23 PageID #: 10909




             4.      The parties agree that the demonstrative exhibits the parties intend to use

             at trial do not need to be included on their respective lists of trial exhibits. The

             parties further agree that, unless otherwise ordered by the Court, demonstrative

             exhibits will not be admitted as evidence and will not be made available to the

             jury during deliberations.

             5.      The parties agree to discuss in good faith a reasonable time for exchange

             of previously undisclosed closing demonstratives. For closing arguments, the

             parties agree that a party need not provide advance notice regarding its intent to

             use demonstratives previously used during the course of trial or enlargements,

             highlighting, ballooning, or other annotations of admitted trial exhibits.

             6.      The parties agree that any party seeking to use a demonstrative exhibit

             previously used by the opposing party shall include the previously used

             demonstrative exhibit, in the format it will be used, in its demonstrative exhibits

             exchanged pursuant to paragraph 1.a above. To the extent a video is embedded in

             such demonstrative (e.g., a slide), the parties agree to produce a native version of

             the video upon request by the opposing party.

             7.      To the extent certain exhibits or demonstrative exhibits are admissible, a

             party’s decision not to include the exhibits or demonstrative exhibits shall not be

             commented upon by the other party at trial.

       B.    Trial Exhibits
             1.      The parties agree that any exhibit listed on any party’s exhibit list as to

             which no objection remains pending at the time of opening statements may be

             shown to the jury by a party during opening statements.




                                             17
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 17 of 23 PageID #: 10910




             2.       The parties agree that exhibits to be used or offered into evidence solely

             for impeachment need not be included on the exchanged lists of trial exhibits.

             Except for such documents used solely for impeachment, a party may not offer

             substantive documentary evidence not appearing on its exhibit list or the exhibit

             list of the other party, unless it is first disclosed to the other party and the Court

             determines that the interest of justice so warrants.

             3.       Each party has the right to use an exhibit on either party’s exhibit list for

             which no objection remains pending, even if not introduced by the designating

             party.

             4.       Neither party will remove a document from its exhibit list without first

             providing the other party the opportunity to add the document to its exhibit list.

             Prior to the start of trial, in the event that a party adds to its exhibit list a

             document that has been removed by the other party from its list, the other party

             may make objections to that document. As soon as trial starts, in the event that a

             party adds to its exhibit list a document that has been removed by the other party

             from its list and to which objections have not been resolved, the other party may

             make objections to that document.

             5.       Legible photocopies of United States and foreign patent and trademark

             applications, published documents, issued documents, and file histories, including

             the asserted patent and its file history, may be used in evidence in lieu of certified

             copies thereof, subject to all other objections which might be made to the

             admissibility of certified copies. The dates of filing and issuance and the identity

             of the inventors of record shall be deemed to be shown on the face of the patent,




                                              18
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 18 of 23 PageID #: 10911




             subject to the right of the party against whom it is offered to adduce evidence to

             the contrary.

             6.     To facilitate the use of exhibits at trial, the parties stipulate not to object

             on authenticity or hearsay grounds to exhibits that have been produced by the

             parties or any third party and that, either on their face or confirmed during

             deposition, were created in the normal course of business (including, but not

             limited to, emails, internal presentations, marketing materials, press releases,

             financial reports, etc.). For clarity, produced documents are documents that were

             served on a party (via document production, email, deposition exhibits, court

             filing, or discovery response).

             7.     A legible copy of an exhibit may be offered in evidence in lieu of the

             original subject to all foundational requirements and other objections that might

             be made to the admissibility of the original and subject to the right of the party

             against whom it is offered to inspect an original upon request reasonably in

             advance of any proposed use of the copy. For exhibits that are spreadsheets or

             slide presentations, the parties may use electronic versions of such exhibits in

             their native format.

             8.     The parties will exchange by email the lists of exhibits they intend to use

             during direct examination or by witnesses called by designation by 7:00 p.m. the

             night before their intended use, and an identification of the witness each such

             exhibit will be used with on direct examination or by designation. The parties

             shall exchange objections to these exhibits, to the extent not pre-admitted, by 8:30

             p.m. on the day the exhibits are received. The parties shall then meet and confer

             regarding all objections by 9:30 p.m. that same evening. To the extent good faith


                                               19
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 19 of 23 PageID #: 10912




             efforts to resolve objections fail and there are additional unresolved

             objections, the objecting party will raise the objections with the Court no later

             than the morning of the day the exhibit will be used, before trial begins or

             resumes.

       C.    Deposition Designations
             1.     For deposition designations, the parties will provide a list of any

             deposition designations the party intends to present, along with estimated run-

             times for video, by 7:00 pm two days before the designation is to be read or

             played. Counter-designations and objections to the 7:00 pm designations are due

             by 8:30 p.m. the same evening, and the parties will meet and confer by 9:30 p.m.

             regarding objections. Any unresolved objections will be raised with the Court the

             next morning. The party that seeks to read or play the deposition testimony must

             also provide the opposing party by 7:00 p.m. one day before the deposition

             testimony is to be played, a workable copy of the actual video recordings to be

             played (or testimony to be read), including all designations and counter

             designations included sequentially (i.e., in the order that they appeared at the

             deposition), regardless of who designated the testimony. The parties shall

             cooperate in good faith to prepare the designated portions of the depositions for

             presentation at trial. The time available for each side’s trial presentation shall be

             reduced by the length of its designations or counter-designations actually played

             or read at trial. If played, such time shall be measured by the amount of time of

             each party’s designations.

             2.     Unless used for impeachment, all designated deposition testimony shall be

             played by video for any witness whose testimony was recorded by video, unless



                                            20
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 20 of 23 PageID #: 10913




               both parties reach an agreement to read the deposition testimony live or the Court

               orders otherwise.

               3.          All irrelevant and redundant colloquy between counsel and objections will

               be eliminated as much as practicable when the deposition testimony is presented

               at trial.

               4.          To the extent certain designated deposition testimony is admissible, a

               party’s decision not to introduce some or all of the deposition testimony of a

               witness designated by that party herein shall not be commented upon by the other

               party at trial.

               5.          If a party withdraws testimony previously designated, the other party has

               the right to designate the withdrawn testimony subject to the initially designating

               party’s objections.

        D.     Witnesses.
               1.          The parties will identify by email witnesses to be called live or by

               deposition (in the order of call) at 7:00 p.m., two days in advance of the day of

               trial during which the witnesses will testify. In other words, if a witness will

               testify on a Wednesday, the witness must be identified by 7:00 p.m. on the

               previous Monday.




 XII.   CERTIFICATIONS

        The undersigned counsel for each of the parties to this action does hereby certify and

 acknowledge the following:




                                                  21
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 21 of 23 PageID #: 10914




       1. Full and complete disclosure has been made in accordance with the Federal Rules of Civil

           Procedure, the Local Rules, and the Court’s orders;

       2. The parties have complied with discovery limitations set forth in the Federal Rules of Civil

           Procedure, the Local Rules, and the Court’s orders.4

       3. Each exhibit in the List of Exhibits herein:

               a. is in existence;

               b. is numbered; and

               c. has been disclosed and produced electronically to opposing counsel except for

                   physical exhibits, which are available for inspection.

           Dated: February 6, 2019

                                                 /s/_Derek Gilliland
                                                 DEREK GILLILAND
                                                 STATE BAR NO. 24007239
                                                 WINN CUTLER
                                                 STATE BAR NO. 24084364
                                                 ROSS LEONOUDAKIS
                                                 STATE BAR NO. 24087915
                                                 KARL RUPP
                                                 State Bar No. 24035243
                                                 NIX PATTERSON L.L.P.
                                                 1845 Woodall Rodgers Fwy., Suite 1050
                                                 Dallas, Texas 75201
                                                 972.831.1188 (telephone)
                                                 972.444.0716 (facsimile)
                                                 dgilliland@nixlawfirm.com
                                                 winncutler@nixlawfirm.com
                                                 rossl@nixlawfirm.com
                                                 krupp@nixlaw.com

                                                 TY WILSON
                                                 STATE BAR NO. 24106583
                                                 NIX PATTERSON L.L.P.
                                                 205 Linda Drive
                                                 Daingerfield, Texas 75638
                                                 903.645.7333 (telephone)
                                                 903.645.4415 (facsimile)

 4
     This representation is subject to any matters addressed in pending motions and/or objections.

                                                 22
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 22 of 23 PageID #: 10915




                                     twilson@nixlaw.com

                                     ATTORNEYS FOR PLAINTIFF
                                     INTELLECTUAL VENTURES II LLC


                                           /s/ Irene Yang with permission
    Harry Lee Gillam, Jr.                  Michael J. Bettinger
    Texas State Bar No. 07921800           California State Bar No. 122196
    gil@gillamsmithlaw.com                 (Admitted to the E.D. Tex. Bar)
    Gillam & Smith, L.L.P.                 mbettinger@sidley.com
    303 South Washington Avenue            Vernon M. Winters
    Marshall, Texas 75670                  California State Bar No. 130128
    Telephone: (903) 934-8450              (Admitted to the E.D. Tex. Bar)
    Facsimile: (903) 934-9257              vwinters@sidley.com
                                           Irene Yang
                                           California State Bar No. 245464
                                           (Admitted to the E.D. Tex. Bar)
                                           irene.yang@sidley.com
                                           SIDLEY AUSTIN LLP
                                           555 California Street, Suite 2000
                                           San Francisco, CA 94104
                                           Telephone: (415) 772-1200
                                           Facsimile: (415) 772-7400

                                           Sharon Lee
                                           (admitted pro hac vice)
                                           sharon.lee@sidley.com
                                           Samuel A. Dillon
                                           (admitted pro hac vice)
                                           samuel.dillon@sidley.com
                                           SIDLEY AUSTIN LLP
                                           1501 K Street, NW
                                           Washington, D.C. 20005
                                           Telephone: (202) 736-8000
                                           Facsimile: (202) 736-8711

                                           Andrew T. Langford
                                           Texas State Bar No. 24087886
                                           alangford@sidley.com
                                           SIDLEY AUSTIN LLP
                                           2021 McKinney Ave, Suite 2000
                                           Dallas, TX 75206
                                           Telephone: (214) 981-3300
                                           Facsimile: (214) 981-3400

                                           Paul Rogerson
                                           (admitted pro hac vice)


                                     23
Case 6:18-cv-00298-JRG Document 251 Filed 02/06/19 Page 23 of 23 PageID #: 10916




                                                   progerson@sidley.com
                                                   SIDLEY AUSTIN LLP
                                                   One South Dearborn
                                                   Chicago, IL 60603
                                                   Telephone: (312) 853-7000
                                                   Facsimile: (312) 853-7036

                                                   Counsel for Defendants and
                                                   Counterclaimants, BITCO General
                                                   Insurance Corp., f/k/a, Bituminous
                                                   Casualty Corp.; BITCO National
                                                   Insurance Co., f/k/a Bituminous Fire and
                                                   Marine Insurance Co.: and Great West
                                                   Casualty Company




                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing document has been served on all
 counsel of record via the Court’s CM/ECF filing system on this 6th day of February, 2019.

                                                   /s/Derek Gilliland
                                                   Nix Patterson LLP




                                            24
